—Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered May 2, 1990, convicting him of murder in the second degree (two counts), robbery in the first *800degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant was charged as an accomplice of Michael Mebert in the robbery and shooting of a motorist along Federal Hill Road in Putnam County (see, People v Mebert, 194 AD2d 809 [decided herewith]). Investigating this matter and following leads that the defendant and the codefendant were in Danbury, Connecticut, New York State Police Officers went to Danbury. There, after interviewing the codefendant, the police approached the defendant and asked if he would speak with them. The defendant was advised of his Miranda rights (see, Miranda v Arizona, 384 US 436). Within two hours, the defendant gave inculpatory statements and a felony complaint was then filed against him in New York, all while the defendant was in Connecticut. To the extent that certain additional information may have been elicited from the defendant at a point subsequent to the time when the felony complaint had been filed in New York, the hearing court suppressed the evidence.
The defendant contends that all of his statements should have been suppressed on the ground that there was an excessive delay in the commencement of criminal proceedings against him. The record simply does not bear out this claim. According great weight to the determination of the hearing court (see, People v Prochilo, 41 NY2d 759, 761; People v Norris, 122 AD2d 82, 83), we find no unnecessary delay which would warrant suppression herein (see, People v Dairsaw, 46 NY2d 739, cert denied 440 US 985).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, O’Brien and Santucci, JJ., concur.